                 Case 1:18-cv-01158 Document 2 Filed 12/10/18 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW MEXICO

UNITED STATES oF AMERICA,

                   Plaintiff,

                                                                     Civ. No. 1:18-cv-01158

2014 DoDcE RAM 1500 ST.

                   Defendanl-in-rem.


                      VERIFIED COMPLAINT FOR FORFEITURE lNR,Erl4f

          Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                          NATURE OF THE ACTIoN

          1.       This is a civil action to forfeit and condemn to the use and benefit ofthe United

States of America property involved in violations          ofthe Controlled Substances Act that is subject

to forleiture pursuant to 21 U.S.C. gg 881(a)(a) and 881(a)(6).

                                             DEFENDANT,rNftEM

          2.       The defendant ln   rez   consists   ofthe following

                       2014 DoDCE Rru 1500 ST,
                        (hereafter referred to as "Defendant Conveyance").

          3.       The Defendant Conveyance was seized by the Drug Enforcement Administration

on hlJy   27   ,2018, in the District of New Mexico.

          4.       The Defendant Conveyance is now, and during the pendency ofthis action         will

be, in thejurisdiction    ofthis Court.
                Case 1:18-cv-01158 Document 2 Filed 12/10/18 Page 2 of 7



                                          JT]RISDICTION AND VEN t[.

          5.     The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

          6.     Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this     district. Upon the filing of this complaint, the Defendant

Conveyance will be anested by execution of a Warrant for Arre st In Rem in the District of New

Mexico.

                                                    FAcrs

          7.     On July 26, 2018, Special Agent (SA)       Kirk Lemmon obtained Federal search

warrant 18-MR-653, signed by the Honorable United States Magistrate Steven C. Yarbrough, for

the buildings, trailers, vehicles and property located at 10595 Central Ave NW, Albuquerque,

NM, the location of JAQUEZ BROTHERS TRUCKING and residence of Javier Jaquez.

          8.     On luly 27,2018, members ofthe DEA executed the federal search and seizure

warrant at 10595 Central Ave NW, Albuquerque, NM. Agents seized the 2014 Dodge Ram 1500

ST, New Mexico License 625TAK (VINlC6RR6KG8ES422806) and located and seized

additional 10 pounds of methamphetamine, one kilogram ofheroin, three firearms and

$   I I 1,437.38 U.S. Currency.

          9.     On September      6   ,2017 , Javier laquez used the 2014 Dodge Ram 1500 ST to

transport and deliver one pound of methamphetamine to a DEA CS. The CS paid Jaquez $4,400

for the methamphetamine.
                Case 1:18-cv-01158 Document 2 Filed 12/10/18 Page 3 of 7



       10.         The following was seized at 10595 Central Avenue NW, Albuquerque, NM,

during the search:

           a.      2014 Dodge Ram 1500 ST (VIN IC6RR6KG8ES422806), registered to Trinidad

                   Jaqtez at 927 Sunwest Drive, Albuquerque, New Mexico.

           b.      A total of nine (9) packages,4,500 gross grams of methamphetamine wrapped in

                   black plastic.

           c   .   One    (   1   ) package of 43 5 . 8 grams of methamphetamine, contained in a clear plastic

                   bag.

           d.      One (1) package of 35.3 gross grams of cocaine contained in a clear plastic bag.

           e.      Two (2) packages of 180.6 gross grams of cocaine contained in a clear plastic

                   bag.

           f.      One    (I      ) package of 1 ,400 gross grams of heroin, inside a cardboard box, half

                   wrapped in silver/grey duct tape, inside a clear plastic bag.

           g.      $111,417.38 ofUnited States Currency.

           h.      US Rock Island          A   1900, 30-06 caliber rifle, serial no. 236316, and associated

                   scope.

           i.      Colt Commander, .45 caliber pistol, serial no. FC22l9lE, and associated

                   magazirre and ammunition.

           j.      fN   PS90, 5. 7x28 caliber rifle, serial no. FNl03429, and associated magazines,

                   and case.

           k.      Miscellaneous ammunition, more specifically described as fifty-one (51) .45 auto,

                   twenty-nine (29) 380 auto, twenty-six (26) 1Omm, twenty-two (22) 9mm, four (4)

                   30-06, one (1) 7 .62 x 39 cartages.
                  Case 1:18-cv-01158 Document 2 Filed 12/10/18 Page 4 of 7



                 L    Royal Sovereign money counter.

                 m. Black Verizon wireless   Samsung    flip cellular phone.

                 n.   Black Verizon wireless Mato cellular phone.

                 o.   Black T-Mobile LG cellular phone with a cracked screen.

                 p.   Grey Cricket LG cellular phone with a cracked screen.

                 q.   Grey Coolpad cellular phone.

                 r.   Silver Alcatel Onetouch cellular phone.

                 s.   Black & red HTC cellular phone.

                 t.   Silver iPhone S model A 1688 cellular phone.

                 u.   Blue ZTE cellular phone.

                 v.   White Samsung Galaxy SIII cellular phone.

                 w. Blue BoostMobile flip cellular phone.

                 x.   Silver iPhone S model A1688 cellular phone.

                 y.   Miscellaneousdocuments.

        I   l.        Javier Jaquez has a criminal and drug history, but no employment history.

        12.           Trinidad Lorena Jaquez has no criminal, drug or employment history, and was not

present at the time      ofthe search and seizure.
              Case 1:18-cv-01158 Document 2 Filed 12/10/18 Page 5 of 7



                                        FIRST CLAIM FoR RELTEF

        13.     The United States incorporates by reference the allegations in paragraphs      1



through 12 as though flully set forth.

        Title 21, United States Code, Section 881(a)(a) subjects to forleiture "[a]ll conveyances,

including aircraft, vehicles, or vessels, which are used, or are intended for use, to transport, or in

any manner to facilitate the transportation, sale, receipt, possession, or concealment ofproperty

in violation of this subchapter."

        14.    Defendant Vehicle was used or intended to be used to facilitate the transportation,

sale, receipt, possession or concealment   ofillegal controlled substance and is thus subject to

forfeiture to the United States pursuant to 21 U.S.C. $ 88t(a)(a).

       WHEREFORE: Plaintiff seeks arrest of Defendant Conveyance and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Conveyance, costs and expenses ofseizure and of this proceeding,

and other proper relief.




                                    SECoND CLAIM FoR Rf,LIEF

        15.    The United States incorporates by reference the allegations in paragraphs      1



through 12 as though fully set forth.

        16.    Title 21, United States Code, Section 881(a)(6) subjects to forleiture "[a]ll

moneys, negotiable instruments, securities, or other things ofvalue furnished or intended to be

fumished by any person in exchange for a controlled substance or listed chemical in violation      of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable
               Case 1:18-cv-01158 Document 2 Filed 12/10/18 Page 6 of 7



instruments, and securities used or intended to be used to facilitate anv violation ofthis

subchapter."

        17.     Defendant Conveyance was fumished, or intended to be fumished, in exchange

for a controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to   2l U.S.C. g 881(a)(6).

        WHEREFORE: Plaintiff seeks arrest of Defendant Conveyance and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Conveyance, costs and expenses ofseizure and ofthis proceeding,

and other proper relief.




                                                        Respectfully submitted,

                                                        JOHN C. ANDERSON
                                                        United States Attomev

                                                         K(r/-
                                                        SrgpgeN R. Korz
                                                        Assistant U.S. Attomey
                                                        P.O. Box 607
                                                        Albuquerque, NM 87103
                                                        (s0s) 346-7274
           Case 1:18-cv-01158 Document 2 Filed 12/10/18 Page 7 of 7




                                 28 U.S.C. $ 1746 DECLARATToN



       I am a Special Agent with the Drug Enforcement Administration who has read the

contents of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty ofperjury and the laws ofthe United States of America that this

Declaration is true and correct, except    as   to matters stated on information and belief, and   as   to

those matters I believe them to be true.



       Dated   AeLr                                    T. Lemmon, Special Agent
                                                   Drug Enforcement Adm inistration
                  Js44       (Rev.r2lr2)
                                   Case 1:18-cv-01158                                                       cIvIL 2-1
                                                                                                         Document     Filed 12/10/18
                                                                                                                   CO\aER    SHEET Page 1 of 1
                  The JS 44 civil cover sh€er and the information contained herein n€ith€r replac€ nor supplemert the 6ling and service ofpleadings oroth€rpapers as
                  required by law, except as provided by local rules ofcourt. This form, approvedby thb'Judicial Confere'nce of the Unitea Stales-in Septembei I974. is
                  required ior the use ofthe Clerk ofcourt for the purpose ofinitiating the civil docket sheet. (SEE NSTRUCTIONS ON NEXT P,1GE OFTHIS FORM-)

l. (a) PLAINTIFFS                                                                                                                           DEFENDANTS
                                                                                                                                             2014 DoDGE RAM 15OO ST
    United States of America
                                                                                                                                               County ofResidence ofFirst Listed Defendant
     (b)      County of Residence        olt'irst Listed Plaintiff                                                                                                   (IN U-5. PUINTIFF C,ISES ONLY)
                                         IEXCEPT IN U.S. PLAINTIFFCASES)                                                                      NOTE:      IN I-AND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                         THE TRACT OF LAND INVOLVED,

                                                                                                                                              Attonets (f Ktuw)
                            tFitu Ntd., AJ,tte\:, dnl      Tel,

II-   BASIS OF.IIIRISDICTION rrr,"""n'.r                                         " in onc & )r ont\. )                   III.       CITIZENSHIP OF PRINCIPAL PARTIES rPl,*", x"                  in on. Boxfot
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                              Ptai
                                                                                                                                        (Fot Dtue^iry Ca\d Ont,                        aDd One Borlor Delendort)

Et        u.s. couem'urr                            3    FcdeEl Qucsrion
                                                                                                                                                             PTF DET                                 PTF DEF
           Plaintitf                                       A.S. Gow ne,,r Not o              Potr)                                Citiz€D   ofTlis   Stat€   El  Ol lncorpomtedo. PrincipalPlace tr4 O4
                                                                                                                                                                                            ofBusiness In This Slate


          U.S.   Gover rEnl                     O   4    Diwrsity                                                                 Citizen of Another State                    D   2   Incorponi€d ar./ Pnnc ipal Pl.ce                  5     05
           Defendani                                     (Indicate Citte,Lship of Panies          h lten ItI)                                                                              ofBEiness In Another St te

                                                                                                                                  Citiz€D orSubjectofa              O3        O3      Foreisn Nation                                 E6       06



F-------t6Mild-                                                                                                              f--FiiRrErruRE/PEN,rLfl-                                                               OI'III!R   STATTJTES
!   ll0INuEnce                                  PERSONALINJURY                              PERSONALINJURY                   El   625 D.ug Relaied Seia.e           f   422 Appeal28 USC 158                 E 375 Fals. Clair6 Acr
!   120 Marine                              E ll0AiDlane                                 O 365 Pe6onal InJury -                     of Propen_a 2l usc 881          !   421whhdmwal                          E 400 Stat€ RcapporriouDe
!    MillerAct
    130                                     E 315 AiDlane Prodmt                                 Produd Liability                                                             28 USC 157                     E 4l0atitrue
O l40Negoli.blelnslrurnt                           Liability                                                                 !    690 Other
                                                                                                                                                                                                             E 430 Brnk! and Banking
!   150 Recovery of Overpaymenl D 320 Assaull, Libcl &                                                                                                                                                       E 450 ComrYErce
          &
        Enforcement of Judgment        Slandcr                                                                                                                          PROPERTY RI(iITTS                    ! 460 Depoturion
O 151 Medicarc Act              D 330 Fedcnl Erploy€rs'                                         Produci Liability                                                   C   820 CopyrighB                        O 470 Racketeer Influcrc€d and
!   152 Recovery ofDefaulied                            Liabilily                        O 168 Asbesros Pe6onal                                                     !   830 Patent                                 Corrupt OrganrzatioN
                                            D 340 Marinc                                                                                                            E   840   TEdemrk                        O 480 ConsurEr Crcdit
          (Excludesvelemns)                 O 345 Manne Pmduct                                   Liability                                                                                                   O 490 Cablc/Ssr    Tv
E   153 Recovery of OverpayoEnl                         Liabilily                        PERSONAL PROPERTY                                  LABOR                    SOCIAL SECI,RI Y
                                                                                                                             O     710 Fair Iabor Standards         D E6l HrA (l395ff)                       O    850 S€curiricvcomnDdnieY
          ofVeteran's Benefrts              O 350 Mooor Vchicle                          D lT0Other FEud                                                                                                              Exchang.
!   160 Slocklolde.s' Suits                 O 355 Molor Vchicle                          D l?l T.uih in Lending
                                                                                                                                                                    !    862 Black Luns(923)
                                                                                                                                                                                                             !   890 Otler Slahxory Aclions
D l90OtherConrBct                                                                        E S80OlherPeBoMl
                                                                                                                             !     720 Labor/Manasement             !    861DIWC/DIWW (405(9)
                                                        Product Liability                                                                                                                                    0   891   Agricuhual Acrs
D 195 ContEct Product Liability             0   360     Olh.r Pcrson l                          Propedy Danuge
                                                                                                                                       Reladons                     o    864 SSrDTitleXVr
                                                                                                                                                                                                             0 893 EnvironnEnral Manlls
                                                                                                                             O     740 Railway tabor Act            D    865 Rsl (405(9)
D 196 FEnchise                                          Inj,ry                           O 185 Propeny Damage                                                                                                D E95 Frc.dom of Infonution
                                                                                                                             E     751 Family ard Medical
                                            O 362 Peisoml Inju]              -                   Product Liability
                                                  Mcdical Malpaclicc                                                                                                                                         0 896 A6n.aiion
                                                                                                                             !      790 Other tabor    LitigilioD
          REAL PROPERTI'                            CIVII, RICIITS                       PRISONI]R PT]-TITIONS                                                          FEDERALTAX SUITS                     D 899 Admini$ralivc Procedur
                                                                                                                             E                R.ttenent
                                                                                                                                   791 Etrrployee
O   2l0Iitrd CoDd.mlion                    i4{o OrherCivil             Rights               Hrb..! Corpur:
                                                                                                                                      ID@re Seuity Act
                                                                                                                                                                    O    870Taxes(U.S.                             AcvR€view or Appsl of
O 220 ForEclosurE                          o    441 Voting                               E 463 Ali.n D.taii€c                                                                 Plaintiffor                              Agcncy Dcci5ion
[   230 Rmt bas€           & EjeclrEnt     a    442     ErployrE                         E 510 MolioDs io vacatc                                                              Def€ndano                      E   950 CoNlilutionality    of
O 240 Tons to t-aod                        o    443 Housing                                                                                                         [    871 IRS Thi.d Pany                          Slate Staturcs

O 245 Ton ltoducl Liability                                                              E 530 Gcneral                                                                      26 USC 7609
                                                                                                                                       I\I\TI(:RATION
O 290 AllOrher Real Propcny                o    445     An!. w,/Disabilities -           E 535 Dcath Pcnalty
                                                                                                                             B    462 Natumlization Application
                                                        Employmcnt                         Orh!r:                            D     465 O(h.r Imigntior
                                           a    446 ArEr. vDisabilitics              -   O 5.10 Madarnus& Other
                                                    Orhcr                                E 550 Civil Rishts
                                           o    448 Educarion                            E 555 Priloo Coditiotr
                                                                                         0 560 Civil DctairE€ -


        IV. NATURE OF SUIT ek ce an 'x' ir one Bot onu)
       V. ORIGIN €ta - 'x in one Bor o,rr)                 '

E I orieinal o 2 Renovedfrom 03 Remanded from                                                                        O   4   Reinstated or           D 5 Tmnsferred      from         o6      Mukidistrict
     ProceedinE Stalecourt                 App€llate Court                                                                   Reopmed                      Another District                    Litigalion
                                                                                                                                                          (spaify)
                                                    Cit€ lhe      tJ. S. C   ivil Slarute under which you are fi ling             (Do not cite jurkdidioaal statutes unless dh'enitr)
                                                    2l U.S.(.       $ 881(a)(4)
VI.       C,{USE OF ACTION


VII.      REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                             DE\TA\D        $                                CHECKYES only ifdemanded in complainl


     COMPLAINT:                                           UNDER RULE 23, F.R.CV.P.                                                                                                JURY DEMAND:            !        Yes         No

VIII. RELATED CASE(S)
      IF ANY                                                                             JUDGE                                                                          DOCKETNI]N{I]F,It
DATE                                                                                           SIGNATURE OF ATTORNEY OF RECORD


    12/10/20       r   8                                                                     /szzr<r--
    RECEIPT'                             AMOUNT                                                 APPLYING IFP                                           JUDGE                                  MAG. JUDCE
